Exhibit 10.1

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

by and among

NISOURCE INC.

NISOURCE FINANCE CORP.

COLUMBIA PIPELINE GROUP, INC.

COLUMBIA ENERGY GROUP

COLUMBIA GAS TRANSMISSION, LLC

COLUMBIA GULF TRANSMISSION, LLC

COLUMBIA HARDY HOLDINGS, LLC

COLUMBIA HARDY CORPORATION

COLUMBIA MIDSTREAM & MINERALS GROUP, LLC

COLUMBIA MIDSTREAM GROUP, LLC

COLUMBIA PIPELINE PARTNERS LP

CPP GP LLC

CPG OPCO LP

and

CPG OPCO GP LLC

Dated as of February 11, 2015



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of February 11,
2015 (this “Agreement”), is by and among NiSource Inc., a Delaware corporation
(“NiSource”), NiSource Finance Corp., an Indiana corporation (“NiSource
Finance”), Columbia Pipeline Group, Inc., a Delaware corporation (“HoldCo”),
Columbia Energy Group, a Delaware corporation (“CEG”), Columbia Gas
Transmission, LLC, a Delaware limited liability company (“Columbia Gas
Transmission”), Columbia Gulf Transmission, LLC, a Delaware limited liability
company (“Columbia Gulf”), Columbia Hardy Holdings, LLC, a Delaware limited
liability company (“Hardy Storage HoldCo”), Columbia Hardy Corporation, a
Delaware corporation (“Columbia Hardy”), Columbia Midstream & Minerals Group,
LLC, a Delaware limited liability company (“Columbia Midstream & Minerals
Group”), Columbia Midstream Group, LLC, a Delaware limited liability company
(“Columbia Midstream Group”), Columbia Pipeline Partners LP, a Delaware limited
partnership (the “Partnership”), CPP GP LLC, a Delaware limited liability
company and the general partner of the Partnership (the “General Partner”), CPG
OpCo LP, a Delaware limited partnership (“OpCo”) and CPG OpCo GP LLC, a Delaware
limited liability company and the general partner of OpCo (“OpCo GP”). The above
named entities are sometimes hereinafter referred to individually as a “Party”
and collectively as the “Parties.” Capitalized terms used but not otherwise
defined herein have the meanings assigned to such terms in Article I.

RECITALS

WHEREAS, CEG owns a 98% limited partner interest in the Partnership and the
General Partner owns a 2.0% general partner interest in the Partnership;

WHEREAS, CEG owns a 100% membership interest in the General Partner and the
Partnership owns a 100% membership interest in OpCo GP;

WHEREAS, CEG and OpCo GP have formed OpCo pursuant to the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”) for any lawful purposes;

WHEREAS, in furtherance of the objectives and purposes set forth above in the
preceding recitals, the Parties hereby acknowledge that each of the following
actions was taken in the following order prior to the date hereof:

 

  1. CEG formed the General Partner under the terms of the Delaware Limited
Liability Company Act (the “Delaware LLC Act”) and contributed $1,000 in the
form of a note receivable in exchange for 100% of the membership interests in
the General Partner. NiSource formed HoldCo under the terms of the Delaware
General Corporation Law (the “DGCL”) and made an initial contribution of $1,000
in exchange for all of the shares of common stock of HoldCo.

 

  2. Columbia Gulf filed an election to be disregarded as an entity for federal
income tax purposes.

 

  3. CNS Microwave, Inc., a Delaware corporation, converted pursuant to the DGCL
into CNS Microwave, LLC, a limited liability company under the terms of the
Delaware LLC Act (as converted, “Microwave”).

WHEREAS, immediately prior to the Effective Time, each of the following actions
shall have occurred in the following order:

 

  1. NiSource will convey and contribute to HoldCo all of NiSource’s right,
title and interest in 100% of the issued and outstanding shares of common stock
in CEG (the “CEG Shares”).

 

  2. CEG will distribute to HoldCo all of CEG’s right, title and interest in
100% of the issued and outstanding shares of common stock in Columbia Pipeline
Group Services Company, a Delaware corporation (the “ServiceCo Shares”).

 

  3. Columbia Gas Transmission will distribute to CEG all of Columbia Gas
Transmission’s right, title and interest in 100% of the issued and outstanding
shares of common stock in Columbia Hardy (the “Columbia Hardy Shares”).

 

1



--------------------------------------------------------------------------------

  4. CEG will make a capital contribution in the form of cash to Columbia
Midstream & Minerals Group in the amount of $420.5 million and, upon receipt
thereof, Columbia Midstream & Minerals Group will make a corresponding capital
contribution of equal amount in the form of cash to Columbia Midstream Group,
which Columbia Midstream Group will use to repay the Columbia Midstream Group
Debt.

 

  5. CEG will make a capital contribution in the form of cash to Columbia Gas
Transmission in the amount of $676.5 million, which Columbia Gas Transmission
will use to repay the Columbia Gas Transmission Debt.

 

  6. CEG will make a capital contribution in the form of cash to Columbia Gulf
in the amount of $120.3 million, which Columbia Gulf will use to repay the
Columbia Gulf Debt.

 

  7. CEG will convey and contribute to OpCo (i) 100% of the membership interest
in Columbia Gulf (the “Columbia Gulf Interests”), (ii) 100% of the membership
interest in Columbia Gas Transmission (the “Columbia Gas Transmission
Interests”), (iii) 100% of the membership interest in Columbia Midstream &
Minerals Group, LLC, a Delaware limited liability company (the “Columbia
Midstream Interests”) and (iv) 100% of the membership interest in Microwave (the
“Microwave Interests”), all in exchange for the right to receive a distribution
from OpCo as reimbursement for certain pre-formation capital expenditures by CEG
(the “Pre-Formation Capital Expenditures”).

 

  8. Columbia Hardy will convey and contribute to Hardy Storage Holdco a 49%
membership interest in Hardy Storage Company, LLC (the “Hardy Storage Interest”)
in exchange for a 0.77% limited partnership interest in OpCo.

 

  9. The Underwriters exercised in full the Over-Allotment Option.

WHEREAS, at the Effective Time each of the following transactions will occur in
the following order:

 

  1. CEG will amend and restate the Original GP LLC Agreement by executing the
Amended GP LLC Agreement.

 

  2. CEG and the General Partner will amend and restate the Original MLP
Partnership Agreement by executing the Amended MLP Partnership Agreement.

 

  3. The Partnership and OpCo GP will amend and restate the Original OpCo
Partnership Agreement by executing the Amended OpCo Partnership Agreement.

 

  4. In connection with a firm commitment underwritten offering of the Firm
Units (the “Offering”), the public, through the Underwriters, will contribute
cash to the Partnership pursuant to the Underwriting Agreement in exchange for
the Firm Units.

 

  5. The Partnership will contribute $1,169.2 million to OpCo in exchange for an
8.4% limited partner interest in OpCo.

 

  6. CEG will convey and contribute to the Partnership a 7.3% limited partner
interest in OpCo in exchange for 46,811,398 Subordinated Units representing a
46.5% limited partner interest in the Partnership and all of the Incentive
Distribution Rights of the Partnership.

 

  7. The Partnership will pay approximately $ 60.9 million in transaction
expenses relating to the Offering.

 

  8. OpCo will use the net proceeds received from the Partnership to make a
distribution to CEG, in whole or in part, as a reimbursement for the
Pre-Formation Capital Expenditures.

 

  9. The Partnership will redeem all of the initial economic interests of the
General Partner and CEG in the Partnership and will refund the General Partner’s
initial contribution of $40.00 and CEG’s initial contribution of $1,960.00.

 

  10. The General Partner will retain a non-economic general partner interest in
the Partnership.

 

2



--------------------------------------------------------------------------------

WHEREAS, the stockholders, members or partners of the Parties have taken all
corporate, limited liability company and partnership action, as the case may be,
required to approve the transactions contemplated by this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Capitalized terms used but not otherwise defined herein have the respective
meanings ascribed to such terms below:

“Agreement” has the meaning assigned such term in the preamble.

“Amended GP LLC Agreement” means that certain Amended and Restated Limited
Liability Company Agreement of the General Partner, dated as of the date of this
Agreement.

“Amended MLP Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of the Partnership, dated as of the date of
this Agreement.

“Amended OpCo Partnership Agreement” means that certain Amended and Restated
Agreement of Limited Partnership of OpCo, dated as of the date of this
Agreement.

“CEG” has the meaning assigned to such term in the preamble.

“CEG Shares” has the meaning assigned to such term in the recitals.

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

“Columbia Gas Transmission” has the meaning assigned to such term in the
preamble.

“Columbia Gas Transmission Debt” means the intercompany debt, including
interest, of Columbia Gas Transmission owed to NiSource Finance in the amount of
$676.5 million.

“Columbia Gas Transmission Interests” has the meaning assigned to such term in
the recitals.

“Columbia Gulf” has the meaning assigned to such term in the recitals.

“Columbia Gulf Debt” means the intercompany debt, including interest, of
Columbia Gulf owed to NiSource Finance in the amount of $120.3 million.

“Columbia Gulf Interests” has the meaning assigned to such term in the recitals.

“Columbia Hardy” has the meaning assigned to such term in the preamble.

“Columbia Hardy Shares” has the meaning assigned to such term in the recitals.

“Columbia Midstream & Minerals Group” has the meaning assigned to such term in
the preamble.

“Columbia Midstream Group” has the meaning assigned to such term in the
preamble.

“Columbia Midstream Group Debt” means the (i) intercompany debt, including
interest, of Columbia Midstream Group owed to NiSource Finance and (ii) amounts
owed by Columbia Midstream Group under the money pool agreement with NiSource
Finance, in the amount of $420.5 million.

“Columbia Midstream Interests” has the meaning assigned to such term in the
recitals.

“Common Units” has the meaning set forth in the Amended MLP Partnership
Agreement.

 

3



--------------------------------------------------------------------------------

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“DGCL” has the meaning assigned to such term in the recitals.

“Effective Time” means 12:01 a.m. Central Time on the Closing Date.

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, excluding the Option Units.

“General Partner” has the meaning assigned to such term in the preamble.

“Hardy Storage HoldCo” has the meaning assigned to such term in the recitals.

“Hardy Storage Interests” has the meaning assigned to such term in the recitals.

“HoldCo” has the meaning assigned to such term in the preamble.

“Incentive Distribution Rights” has the meaning set forth in the Amended MLP
Partnership Agreement.

“Microwave” has the meaning assigned to such term in the recitals.

“Microwave Interests” has the meaning assigned to such term in the recitals.

“NiSource” has the meaning assigned to such term in the preamble.

“NiSource Finance” has the meaning assigned to such term in the preamble.

“Offering” has the meaning assigned to such term in the recitals.

“OpCo” has the meaning assigned to such term in the preamble.

“OpCo GP” has the meaning assigned to such term in the preamble.

“Option Units” means the Common Units subject to the Over-Allotment Option.

“Original GP LLC Agreement” means that certain Limited Liability Company
Agreement, dated December 5, 2007, of the General Partner.

“Original MLP Partnership Agreement” has the meaning assigned to such term in
the recitals.

“Original OpCo Partnership Agreement” has the meaning assigned to such term in
the recitals.

“Over-Allotment Option” means the Underwriter’s option to purchase a number of
Common Units up to 15% of the Firm Units pursuant to the Underwriting Agreement.

“Partnership” has the meaning assigned to such term in the preamble.

“Party” has the meaning assigned to such term in the preamble.

“Pre-Formation Capital Expenditures” has the meaning assigned to such term in
the preamble.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Securities and Exchange Commission (Registration No. 333-198990), as
amended.

“ServiceCo Shares” has the meaning assigned to such term in the recitals.

 

4



--------------------------------------------------------------------------------

“Sponsor Subordinated Units” shall mean 46,811,398 subordinated units
representing limited partner interests in the Partnership.

“Underwriters’ Spread” means the Underwriters’ discount plus Structuring Fee as
set forth in the Underwriting Agreement.

“Structuring Fee” means the structuring fee payable to Barclays Capital Inc. and
Citigroup Global Markets Inc. equal to (a) 0.69% of the gross proceeds of the
sale of the Firm Units in the Offering and (b) 0.50% of the gross proceeds of
the sale of the Option Units in the Offering.

“Subordinated Units” has the meaning assigned to such term in the Amended and
Restated Partnership Agreement.

“Underwriters” means those underwriters listed on Schedule I of the Underwriting
Agreement.

“Underwriting Agreement” means a firm commitment underwriting agreement in
substantially the form attached as Exhibit 1.1 to the Registration Statement.

ARTICLE II

TRANSACTIONS PRECEDING THE EFFECTIVE TIME

The Parties acknowledge and agree that the following actions shall occur
immediately prior to the Effective Time in the order set forth herein:

Section 2.1 Contribution of the CEG Shares to HoldCo. NiSource hereby grants,
contributes, conveys, assigns, transfers, sets over and delivers to HoldCo, its
successors and assigns, for its and their own use forever, all of NiSource’s
right, title and interest in and to the CEG Shares and HoldCo hereby accepts all
of NiSource’s right, title and interest in and to the CEG Shares.

Section 2.2 Distribution of the ServiceCo Shares to HoldCo. CEG hereby grants,
distributes, conveys, assigns, transfers, sets over and delivers to HoldCo, its
successors and assigns, for its and their own use forever, all of CEG’s right,
title and interest in and to the ServiceCo Shares, and HoldCo hereby accepts all
of CEG’s right, title and interest in and to the ServiceCo Shares.

Section 2.3 Distribution of the Columbia Hardy Shares to CEG. Columbia Gas
Transmission hereby grants, distributes, conveys, assigns, transfers, sets over
and delivers to CEG, its successors and assigns, for its and their own use
forever, all of Columbia Gas Transmission’s right, title and interest in and to
the Columbia Hardy Shares, and CEG hereby accepts all of Columbia Gas
Transmission’s right, title and interest in and to the Columbia Hardy Shares.

Section 2.4 Capital Contributions and Paydown of Intercompany Debt.

(a) CEG hereby makes a capital contribution in the form of cash to (i) Columbia
Midstream & Minerals Group in the amount of $420.5 million, (ii) Columbia Gas
Transmission in the amount of $676.5 million and (iii) Columbia Gulf in the
amount of $120.3 million, and each of Columbia Midstream & Minerals Group,
Columbia Gas Transmission and Columbia Gulf hereby accepts such capital
contribution.

(b) Columbia Midstream & Minerals Group hereby makes a capital contribution in
the form of cash to Columbia Midstream Group in the amount of $420.5 million,
and Columbia Midstream Group hereby accepts such capital contribution.

(c) Each of Columbia Midstream Group, Columbia Gas Transmission and Columbia
Gulf hereby make one or more cash payments to NiSource Finance as repayment for
the Columbia Midstream Group Debt, the Columbia Gas Transmission Debt and the
Columbia Gulf Debt, respectively.

Section 2.5 Contribution of the Columbia Gulf Interests, the Columbia Gas
Transmission Interests, the Columbia Midstream Interests and the Microwave
Interests to OpCo. CEG hereby grants, contributes, conveys, assigns, transfers,
sets over and delivers to OpCo, its successors and assigns, for its and their
own use forever, all of

 

5



--------------------------------------------------------------------------------

CEG’s right title and interests in and to (i) the Columbia Gulf Interests,
(ii) the Columbia Gas Transmission Interests, (iii) the Columbia Midstream
Interests and (iv) the Microwave Interests, in exchange for the right to receive
a distribution from OpCo as reimbursement for the Pre-Formation Capital
Expenditures, and OpCo hereby accepts all of CEG’s rights, title and interest in
and to (i) the Columbia Gulf Interests, (ii) the Columbia Gas Transmission
Interests, (iii) the Columbia Midstream Interests and (iv) the Microwave
Interests.

Section 2.6 Contribution of the Hardy Storage Interest to Hardy Storage HoldCo.
Columbia Hardy hereby grants, contributes, conveys, assigns, transfers, sets
over and delivers to Hardy Storage HoldCo, its successors and assigns, for its
and their own use forever, all of Columbia Hardy’s right, title and interest in
and to the Hardy Storage Interest in exchange for a 0.77% limited partnership
interest in OpCo, and Hardy Storage HoldCo hereby accepts all of Columbia
Hardy’s right, title and interest in and to the Hardy Storage Interest.

ARTICLE III

CONTRIBUTION, SALE, ACKNOWLEDGEMENTS AND DISTRIBUTIONS.

Section 3.1 Execution of the Amended GP LLC Agreement. CEG, as the sole member
of the General Partner, will execute and deliver the Amended GP LLC Agreement.

Section 3.2 Execution of the Amended MLP Partnership Agreement. The General
Partner and CEG, as the organizational limited partner, will amend and restate
the Original MLP Partnership Agreement by executing the Amended MLP Partnership
Agreement in substantially the form included as Appendix A to the Registration
Statement, with such changes as the General Partner and CEG may deem necessary
or advisable.

Section 3.3 Execution of the Amended OpCo Partnership Agreement. OpCo GP and
CEG, as the organizational limited partner, will amend and restate the Original
OpCo Partnership Agreement by executing the Amended OpCo Partnership Agreement
in substantially the form filed as Exhibit 10.9 to the Registration Statement,
with such changes as OpCo GP and CEG may deem necessary or advisable.

Section 3.4 Execution of Registration Rights Agreement. CEG and the Partnership
shall execute a Registration Rights Agreement in substantially the form attached
as Exhibit 4.1 to the Registration Statement.

Section 3.5 Underwriter Cash Contribution. The Parties acknowledge that the
Partnership is undertaking the Offering, and the public through the
Underwriters, pursuant to the Underwriting Agreement, will make a capital
contribution to the Partnership in cash in an amount determined pursuant to the
terms of the Underwriting Agreement in exchange the issuance by the Partnership
to the Underwriters of the Firm Units and the Option Units, as applicable.

Section 3.6 Use of Offering Proceeds. The Partnership will use the proceeds from
the Firm Units and the Option Units to (i) pay the Underwriters’ Spread and
estimated expenses incurred in connection with the Offering and (ii) contribute
the remainder of the cash from the sale of the Firm Units and the Option Units
to OpCo in exchange for an additional 8.4% limited partner interest in OpCo,
such that the Partnership’s total limited partner interest in OpCo will be 15.7%
following the Offering.

Section 3.7 Contribution of OpCo Limited Partner Interests to the Partnership.
CEG will, at the Closing, grant, contribute, convey, assign, transfer, set over
and deliver to the Partnership a 7.3% limited partner interest in OpCo, and the
Partnership hereby accepts such interests. As consideration for such interests,
the Partnership shall issue the Sponsor Subordinated Units and the Incentive
Distribution Rights to CEG.

Section 3.8 Payment of Transaction Expenses. The Partnership will, in connection
with the transactions contemplated hereby, pay estimated transaction expenses in
the amount of approximately $60.9 million (excluding the Underwriters’ Spread).

Section 3.9 Repayment of Pre-formation Capital Expenditures. OpCo will make a
distribution of $500.0 million to CEG as a reimbursement for the Pre-formation
Capital Expenditures.

Section 3.10 Redemption of the General Partner’s and CEG’s Initial Interests.
Effective at the Closing, for and in consideration of the payment by the
Partnership of $40.00 to the General Partner and $1,960.00 to CEG as a refund of
their respective initial contribution to the Partnership, the Partnership shall
hereby redeem all of the initial economic interests of the General Partner and
CEG in the Partnership.

 

6



--------------------------------------------------------------------------------

Section 3.11 General Partner Interest. Effective at the Closing, the General
Partner’s 2% economic general partner interest in the Partnership shall hereby
convert to a non-economic general partner interest in the Partnership.

ARTICLE IV

FURTHER ASSURANCES

In connection with this Agreement and all transactions contemplated by this
Agreement, each signatory party hereto agrees to execute and deliver such
additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

ARTICLE V

EFFECTIVE TIME

Section 5.1 Order of Completion of Transactions. The transactions provided for
in Article III of this Agreement will be completed immediately following the
Effective Time in the order set forth therein.

Section 5.2 Effective Time. Notwithstanding anything contained in this Agreement
to the contrary, none of the provisions of Article III or Article IV will be
operative or have any effect until the Effective Time, at which time all such
provisions will be effective and operative in accordance with Section 5.1
without further action by any Party.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, refer to this Agreement as a whole and not to any
particular provision of this Agreement. All references herein to Articles and
Sections shall, unless the context requires a different construction, be deemed
to be references to the Articles and Sections of this Agreement. All personal
pronouns used in this Agreement, whether used in the masculine, feminine or
neuter gender, shall include all other genders, and the singular shall include
the plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation,” “but not limited to” or words of similar
import) is used with reference thereto, but rather shall be deemed to refer to
all other items or matters that could reasonably fall within the broadest
possible scope of such general statement, term or matter.

Section 6.2 Assignment. No Party to this Agreement may assign or otherwise
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the other Parties hereto, and any purported
transfer in violation hereof will be null and void. This Agreement will be
binding upon, and inure the benefit of, permitted successors and assigns.

Section 6.3 Rights of Third Parties. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no third party shall
have the right, separate and apart from the Parties to this Agreement, to
enforce any provision of this Agreement or to compel any Party to this Agreement
to comply with the terms of this Agreement.

Section 6.4 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

 

7



--------------------------------------------------------------------------------

Section 6.5 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each of the
Parties hereby agrees: (i) to submit to the exclusive jurisdiction of any state
or federal court sitting in Houston, Texas in any action or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby,
(ii) that all claims in respect of any such action or proceeding may be heard
and determined in any such court, (iii) that such Party will not bring any
action or proceeding arising out of or relating to this Agreement in any other
court and (iv) that such Party waives any defense of inconvenient forum to the
maintenance of any such action or proceeding, and waives any bond, surety or
other security that might be required of any other Party with respect to any
such action or proceeding.

Section 6.6 Severability. If any provision of this Agreement shall be finally
determined to be unenforceable, illegal or unlawful, such provision shall, so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any materially adverse manner as to any Party, be deemed
severed from this Agreement and the remainder of this Agreement shall remain in
full force and effect.

Section 6.7 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties hereto. Each
such written agreement shall designate on its face that it is an “Amendment” or
an “Addendum” to this Agreement.

Section 6.8 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

Section 6.9 Deed; Bill of Sale; Assignment. To the extent required and permitted
by applicable law, this Agreement shall also constitute a “deed,” “bill of sale”
or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

NISOURCE INC. By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: Executive Vice President and Chief Financial
Officer NISOURCE FINANCE CORP. By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: President COLUMBIA ENERGY GROUP By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: President COLUMBIA GAS TRANSMISSION, LLC By:

/s/ Glen Kettering

Name: Glen Kettering Title: President and Chief Executive Officer COLUMBIA GULF
TRANSMISSION, LLC By:

/s/ Glen Kettering

Name: Glen Kettering Title: President and Chief Executive Officer COLUMBIA HARDY
HOLDINGS, LLC By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: President COLUMBIA HARDY CORPORATION By:

/s/ Glen Kettering

Name: Glen Kettering Title: President and Chief Executive Officer

 

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

COLUMBIA PIPELINE PARTNERS LP By: CPP GP LLC, its general partner By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: Chief Financial Officer and Chief Accounting
Officer CPP GP LLC By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: Chief Financial Officer and Chief Accounting
Officer CPG OPCO LP By: CPG OPCO GP LLC, its general partner By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: President CPG OPCO GP LLC By:

/s/ Stephen P. Smith

Name: Stephen P. Smith Title: President

 

Signature Page to Contribution Agreement



--------------------------------------------------------------------------------

COLUMBIA MIDSTREAM GROUP, LLC By:

/s/ Robert E. Smith

Name: Robert E. Smith Title: Vice President and Corporate Secretary COLUMBIA
MIDSTREAM & MINERALS GROUP, LLC By:

/s/ Robert E. Smith

Name: Robert E. Smith Title: Vice President and Corporate Secretary

 

Signature Page to Contribution Agreement